DETAILED ACTION
Response to Amendment
The amendment filed 4/14/2021 has been entered. Claims 1 and 3-7 are currently pending, with claims 4-7 withdrawn from consideration. Applicant’s amendments have not overcome the outstanding rejections under 102, previously set forth in the Non-Final Office Action mailed 1/14/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (U.S. Pre-Grant Publication 2007/0012298).
Regarding claim 1, Nakamura teaches a canister (40; Figure 1; Paragraphs 0014-0016) comprising: a plurality of adsorbents (48 [formed of particulates]) for adsorbing vaporized fuel (Paragraphs 0017-0018); and a purge pump (60) configured to introduce atmospheric air into the canister and cause a purge gas containing the vaporized fuel to flow out of the canister (Paragraphs 0020-0021, 0033-0034), wherein the purge pump includes a heat radiator (outer housing surrounding motor 61 in Figure 1) placed in a chamber defined between the adsorbents (Figures 1 and 3; Paragraph 0028), the purge pump further includes a heat generator (motor 61 located inside the outer housing), and the heat radiator (outer housing) is provided separately from the heat generator (motor 61)(Figures 1 and 3).
Regarding claim 3, Nakamura discloses the invention of claim 1 as discussed above, and Nakamura teaches an air intake port (64) through which atmospheric air is introduced into the canister, wherein the heat generator of the purge pump is provided with a heat-generator atmosphere passage (passage from 62 to 64) communicating with atmosphere and the air intake port (Paragraphs 0020-0021; Figures 2-3).

Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments “In the Office Action, the Examiner identifies the motor 61 as both the recited heat radiator (outer portion of Nakamura's motor 61) and heat generator (i.e., not separate)”, “To the contrary, according to claim 1, the heat radiator is placed in a chamber defined between the adsorbents”, “The heat radiator according to claim 1 is also provided separately from the heat generator”, and “Nakamura fails to disclose each feature”, the examiner respectfully submits that the motor may be interpreted as the heat generator, and the outer housing surrounding the motor may interpreted as the heat radiator.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747